Per Curiam.

The only assignment of error presented for decision on this appeal is based upon exception to entry of judgment as of non-suit.
Taking the evidence offered upon trial below, as shown in the record of case on appeal, in the light most favorable to plaintiff, as is done in testing its sufficiency to withstand motion for judgment as of nonsuit, there is lack of evidence from which actionable negligence is shown, or may be inferred. Indeed it is speculative as to what caused the accident.
But if it should be conceded that there is evidence of negligence on the part of defendant, the evidence clearly establishes, as a matter of law, contributory negligence of plaintiff. No new principle of law is involved. Hence the judgment as of nonsuit is
Affirmed.